DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments (01/14/2022) with respect to the prior art rejection claims 1 and 20 have been considered but are moot in view of the new grounds of rejection. Additional Figures and portions of Kuroda et al. are relied upon below (for the rejection of both claims 1 and 20) as well as a newly discovered reference to Lazar et al. (U.S. 2005/0063422)(for the rejection of claim 20).

In light of the 01/14/2022 amendments to claim 12, the 35 U.S.C. 112(b) and prior art rejections relying on Kuroda et al. (U.S. 2011/0090067) have been overcome.

In light of the 01/14/2022 amendments to claim 20, the Double Patenting rejection of said claim in the 09/15/2021 Office Action.

The objection to the specification (09/15/2021) is withdrawn in light of the 01/14/2022 claim amendments (of claims 12 and 20).


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-11, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, line 7 recites “detecting, by the PLC device in the first signal, a second data sequence not associated with the  first protocol, wherein the second data sequence is subsequent to the first data sequence;”. The instant application disclosure does not disclose or suggest the above detecting step.  Fig. 11 step 1102 and its description in the instant specification disclose a PLC device not detecting its native preamble but not as claimed “detecting…in the first signal, a second data signal not associated with the first protocol, wherein the second data sequence is subsequent to the first data sequence” [0046], [0060].

In the art rejection below, the claimed “detecting, by the PLC device in the first signal, a second data sequence not associated with the  first protocol, wherein the second data sequence is subsequent to the first data sequence;” is interpreted as claiming the PLC device not detecting its own (first technology) preamble.

Dependent claims 2-11 are also rejected since the depend on rejected claim 1.

Claim 20, line 13 has been amended to recited “a data frame including the second preamble”, where the second preamble refers to the second preamble of lines 8-9 “a second preamble that is recognized by the communication device”.
	The instant application disclosure does not disclose or suggest a data frame transmitted in response to waiting the back-off duration (line 11 of claim 20) including the second preamble (that is “recognized by the communication device” of claim 20).
	Fig. 11, step 1104 and its description in the instant application specification disclose “transmission of a data frame” but do not disclose or suggest the data frame includes the second preamble as claimed.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

6.	Claims 1-7, 10-11  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. (U.S. 2011/0090067).
With respect to claim 1, Kuroda et al. disclose: detecting, by a power line communication (PLC) device associated with a first protocol on a PLC network (in-home communication system B comprises communication device B1, lines 1-2 of [0069], lines 1-2 of [0078], Fig. 5 which comprises the controller B1 shown in more detail in Fig. 9A. B1 is associated with a first protocol e.g. used in system B and B1), a first signal that includes a first data sequence (Fig. 5, part of reception of the coexistence signal at S511, e.g. reception of slot A signal which corresponds to the claimed first data sequence [0069]  and Fig. 4A, 4B which show a structure of the coexistence signal (preamble)); detecting, by the PLC device in the first signal, a second data sequence not associated with the first protocol, wherein the second data sequence is subsequent to the first data sequence (only the coexistence is received at S511 and not a preamble/header specific to only controller B1); waiting, by the PLC device, a back-off duration before attempting a transmission (Fig. 5, B1 waits a back-off duration until zero crossing point is detected S513), and in response to waiting the back-off duration, transmitting by the PLC device (S514), a second signal that includes a third sequence (coexistence preamble (second signal) comprises a third sequence comprising for example H1, H2, H3, or H2, H3, H4 for #y).
	Kuroda et al., do not expressly disclose: 

Based on what is taught in the approximate middle of [0069] of Kuroda et al., when the subchannel #8 is used by system B and depending on which of the time slots are used (H1…H4), for a first data sequence (slot A value) of “1”, repetitions of “1” are present in the coexistence signal generated and transmitted by system B when indicating that slots H1, H2, H3  (or H2, H3, H4) of channel #y are used by system B.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made (or a person of ordinary skill would have recognized that) the third data sequence includes a number of repetitions of the first data sequence (value of slot A) when system B indicates that it will use channel #y and slots H1, H2, H3 (for example)).
	Regarding the claimed “and a data frame associated with the first protocol, wherein the data frame is not associated with a second protocol of a second PLC device”, Kuroda et al. disclose: [0064] and  Fig. 3, subsequent to a transmission of a coexistence preamble, a data frame is transmitted  (Fig. 3, refer to the data communication period used for data communication [0041], [0061] [0064] of systems B and C (data communication between B1 and slave B2 for example, explained in last sentence of [0080] meaning the data frame transmitted from B1 is associated with the first protocol and not a second protocol of a second PLC device (e.g. second protocol of  a second PLC device C1).

With respect to claim 2, modified Kuroda et al. discloses: attempting, by the PLC device, to access a channel on the PLC network (device B1 attempts to access (accesses or attempt is successful ) a channel (subchannel) as part of transmitting its data frame using the frequency band (subchannel) (of step S515), [0069] the subchannel occupied by itself (B1) for transmission is signaled to B2).

With respect to claim 3, modified Kuroda et al. disclose: transmitting, by the PLC device, the data frame on the PLC network after transmitting the third data sequence (data frame transmission by B1 to B2 takes place during the data communication period of Fig. 3 which takes place after transmission of the coexistence preamble (comprises the third data sequence) by B1).

 With respect to claim 4, modified Kuroda et al. disclose: wherein the first data sequence is a preamble (slot A signal of Fig. 4B is a preamble).

With respect to claim 5, modified Kuroda et al. disclose: wherein: the third data sequence includes a long preamble (Fig. 4B, third data sequence (H1, H2, H3 (for example) is a long preamble), in terms of number of slots and being transmitted prior to data).

With respect to claim 6, modified Kuroda et al. disclose: wherein: the number of repetitions is determined by the PLC device such that the third data sequence (number of repetitions of “1” used by B1 to indicated that it will use channel #y and slots H1, H2, H3 (H1, H2, H3 each have a value of “1”).
Modified Kuroda et al. do not expressly disclose: is at least as long as a largest packet supported by one of a plurality of protocols.
Kuroda et al. [0021] disclose: is at least as long as a largest packet supported by one of a plurality of protocols ([0021] and Fig. 22, payload 602 has a variable length including being as long as a largest packet supported by one of a plurality of protocols (the protocol used by the receiver of the payload 602) out of a plurality of  existing data communication protocols (including the one used by the receiver of payload 602, e.g. protocol C, A, B of Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made (or a person of ordinary skill in the art at the time the invention was made would have recognized that) the number of repetitions determined by B1 is such that the third data sequence is at least as long as a largest packet supported by one of a plurality of protocols (largest packet supported by one protocol which is used to receive the variable length payload being at least as long as a largest packet supported by said protocol).



With respect to claim 10, modified Kuroda et al. disclose: wherein: the back-off duration is associated with the first protocol (the back-off duration lasts as long as it takes for the first device (B1) which is associated with the first protocol (used by system B or used for communication between B1 and B2) to detect a zero-crossing point of S513 and since it is related to the coexistence preamble (recognizable by all systems A, B, C of Fig. 1 and allowing their coexistence) it is associated with the first protocol of the first device B1).

With respect to claim 11, modified Kuroda et al. disclose: wherein: the PLC device is associated with a set of technology parameters associated with the first protocol (B1 is associated with a set of technology parameters associated with the first protocol (used by B1), last sentence of [0060] and approximate middle of [0061] B1 uses a frequency band, B1 protocol-specific signal conditioning (used for power line communication), (technology parameters associated with the first protocol)).


7.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuroda et al. (U.S. 2011/0090067) in view of Lazar et al. (U.S. 2005/0063422).
	With respect to claim 20, Kuroda et al. disclose: A communication device (in-home communication system B comprises communication device B1, lines 1-2 of [0069], lines 1-2 of [0078], Fig. 5 which comprises the controller B1 shown in more detail in Fig. 9A) comprising: a transmitter (claimed transmitter comprises transmitter 

Based on what is taught in the approximate middle of [0069] of Kuroda et al., when the subchannel #8 is used by system B and depending on which of the time slots are used (H1…H4), for a first  preamble sequence of “1”, repetitions of “1” are present in the coexistence signal generated and transmitted by system B when indicating that slots H1, H2, H3  (or H2, H3, H4) of channel #y are used by system B.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made (or a person of ordinary skill would have recognized that) the second data sequence includes at least two repetitions of the first preamble (value of slot A) when system B indicates that it will use channel #y and slots H1, H2, H3 (for example)).
	Regarding the claimed “and subsequent to the number of repetitions of the first preamble, a data frame, wherein the data frame is not associated with a second protocol of a second PLC device”, Kuroda et al. disclose:  Fig. 3, subsequent to the coexistence preamble (number of repetitions of the first preamble) transmission of a frame, wherein the data frame is not associated with a second protocol of a second PLC device (Fig. 3, refer to the data communication period used for data communication [0041], [0061] [0064] of systems B and C (data communication between B1 and slave B2 for example, explained in last sentence of [0080])).

	Modified Kuroda et al. do not disclose: including a second preamble. 
In the field of data powerline communication , Lazar et al. disclose:  a second preamble (Fig. 8, Data comprises a protocol specific header which corresponds to the claimed second preamble [0057], [0059]), 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the second preamble (protocol specific to B1 of system B) in the data transmission to B2 using the data arrangement of Data of Fig. 8, and use the second preamble to describe a size and a modulation technique used in the payload ([0021] Kuroda et al., in particular the second to last sentence describing use of a preamble).

Allowable Subject Matter
8.	Claims 12-13, 16-19 are allowed.

Claim 12 includes the following allowable subject matter “and in response to waiting a number of durations, wherein each of the number of durations is equal to the first duration, transmit, on the PLC network the third preamble and a data frame associated with the second protocol ” and in combination with the other limitations of claim 12.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/03/2022